DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4,6-16,19-20 of U.S. Patent No. 11,193,771 (Gregory et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed and disclosed in the ‘771 Gregory et al. patent.  Therefore, the claims in the Instant application are not patentably distinct from the ‘771 Gregory et al. patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0001783 (Lutz et al.) in view of U.S. Patent Application Publication 2018/0172447 (Prikhodko et al.).
With regards to claim 1, Lutz et al. discloses a MEMS resonator array structure comprising, as illustrated in Figures 1-65, a gyroscope (paragraph [0074]) comprising a first plurality of proof masses 202a,202b,202c,202d arranged linearly in a first plane such that the first plurality of proof masses comprising at least three proof masses (Figure 62; paragraph [0171]); a second plurality of proof masses 202e,202f,202g,202h arranged linearly in the first plane such that the second plurality of proof masses comprising at least three proof masses (Figure 62; paragraph [0171]); a first drive array 130,132 coupled to the first plurality of proof masses and configured to cause motion of the first plurality of proof masses along a first axis of the first plane by displacement of the first drive array along a second axis perpendicular to the first axis (paragraphs [0125] to [0132],[0174] to [0177]; Figures 26A to 29F); a second drive array 130,132 coupled to the second plurality of proof masses and configured to cause motion of the second plurality of proof masses along the second axis by displacement of the second drive array along the second axis (paragraphs [0125] to [0132],[0174] to [0177]; Figures 26A to 29F).  (See, paragraphs [0068] to [0190]).
The only difference between the prior art and the claimed invention is Lutz et al. does not explicitly specify the first plurality of proof masses configured for detection of motion about a first axis of rotation, and the second plurality of proof masses configured for detection of motion about a second axis of rotation.
Prikhodko et al. discloses a gyroscope comprising, as illustrated in Figures 1A-5, a gyroscope 300,400; a first plurality of proof masses 102a,102c arranged linearly in a first plane configured for detection of motion about a first axis of rotation such that the first plurality of proof masses comprising at least two proof masses (Figures 3A-4B; paragraph [0127]); a second plurality of proof masses 102b,102d arranged linearly in the first plane configured for detection of motion about a second axis of rotation such that the second plurality of proof masses comprising at least two proof masses (Figures 3A-4B; paragraph [0127]).  (See, paragraphs [0045] to [0130]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have ready recognize the advantages and desirability of employing the first plurality of proof masses configured for detection of motion about a first axis of rotation, and the second plurality of proof masses configured for detection of motion about a second axis of rotation as suggested by Prikhodko et al. to the system of Lutz et al. to have the ability to provide a gyroscope system for detecting motion about a plurality of axis of rotation about the plurality of proof masses to ensure proper anti-phase motion of the plurality of masses without departing from the scope of the invention.  (See, paragraphs [0127\,[0002],[0010] of Prikhodko et al.).
With regards to claim 2, Lutz et al. further discloses each of the first and second drive arrays 130,132 comprise a plurality of drive modules where each of the plurality of drive modules comprising at least one electrode (paragraphs [0125] to [0132],[0174] to [0177]; Figures 26A to 29F).
With regards to claim 3, Lutz et al. further discloses each proof mass of the first plurality of proof masses is coupled to at least two drive modules 130,132 of the plurality of drive modules of the first drive array (as observed in Figures 28B,29C,29E).
With regards to claim 4, Lutz et al. further discloses a first group of drive modules of the plurality of drive modules of the first drive array is configured to move in a first direction along the second axis when a second group of drive modules of the plurality of drive modules of the first drive array moves in a second direction along the second axis opposite to the first direction.  (See, paragraphs [0171],[0128],[0132]).
With regards to claim 5, Lutz et al. further discloses adjacent drive modules of the plurality of drive modules of the first and second drive arrays are coupled together (as observed in Figures 28B,29C,29E).
With regards to claim 6, Lutz et al., as modified by Prikhodko et al., further discloses a third plurality of proof masses 202i, 202j,202k,202l arranged linearly in the first plane and configured for detection of motion about a third axis of rotation such that the third plurality of proof masses comprising at least three proof masses (Figure 62; paragraph [0171]); a third drive array 130,132 coupled to the third plurality of proof masses and configured to cause motion of the third plurality of proof masses by displacement of the third drive array along the second axis (paragraphs [0125] to [0132],[0174] to [0177]; Figures 26A to 29F)
With regards to claim 7, Lutz et al. further discloses displacement of the third drive array along the second axis causes motion of the third plurality of proof masses along the first axis. axis (paragraphs [0125] to [0132],[0174] to [0177]; Figures 26A to 29F).
With regards to claim 8, Lutz et al. further discloses a fourth drive array 130,132 coupled to third drive array and the second plurality of proof masses. (as observed in Figures 28B,29C,29E).
With regards to claim 9, Lutz et al. further discloses the first, second, and third pluralities of proof masses each comprise four proof masses (as observed in Figure 62).
With regards to claim 10, Prikhodko et al. further discloses the gyroscope is configured to detect the motion about the first axis of rotation based on detection of motion of the first plurality of proof masses perpendicular to the first plane (paragraph [0127]; Figures 3A-4B).
With regards to claim 11, Prikhodko et al. further discloses the gyroscope is further configured to detect the motion about the second axis of rotation based on detection of motion of the second plurality of proof masses perpendicular to the first plane (paragraph [0127]; Figures 3A-4B).
With regards to claims 12-20, the claims are commensurate in scope with the above claims 1-11 and are rejected for the same reasons as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861